FILE COPY




                                   No. 07-13-00089-CR


John Dennis Clayton Anthony                  §     From the 287th District Court of
  Appellant                                          Bailey County
                                             §
v.                                                 February 12, 2015
                                             §
The State of Texas                                 Opinion by Justice Pirtle
 Appellee                                    §      Concurring Opinion by
                                                    Chief Justice Quinn


                                   J U D G M E N T

       Pursuant to the opinion of the Court dated February 12, 2015, it is ordered,

adjudged and decreed that the judgment of the trial court be reversed and this cause is

remanded to the trial court.

       Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

       It is further ordered that this decision be certified below for observance.

                                           oOo